Citation Nr: 0947152	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation prior to December 8, 2006 for service-connected 
bilateral hearing loss.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent beginning December 8, 2006 for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his friend, L.G.



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal. 

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in May 2006.  A transcript is of record.

In November 2006, the Board remanded this matter in order for 
the Veteran to undergo a VA audiological examination.  A 
January 2007 rating decision granted a 10 percent disability 
evaluation for service-connected bilateral hearing loss, 
effective December 8, 2006, the date of the VA audiological 
examination.

In August 2007, the Board denied the Veteran's entitlement to 
an initial compensable evaluation prior to December 8, 2006, 
and denied entitlement to an initial evaluation in excess of 
10 percent beginning December 8, 2006 for service-connected 
bilateral hearing loss.

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court) and in a 
December 2008 Order, the Court vacated the August 2007 Board 
decision and remanded the matter for further proceedings.

While the case was pending before the Court, the RO, in an 
October 2008 rating decision, increased the Veteran's 
bilateral sensorineural hearing loss to 30 percent disabling, 
effective July 23, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file and upon the 
directive of the Court and the December 2008 Joint Motion for 
Remand, the Board finds that further RO/AMC action on this 
matter is warranted.

In the December 2008 Joint Motion for Remand, the parties 
agreed that this matter should be remanded for the Board to 
obtain another VA audiological examination that is consistent 
with the Board's November 2006 remand instructions.

In a November 2006 BVA Remand, the Board directed that the 
Veteran to undergo a VA audiological examination.  The remand 
instructed the examiner to note the recent hearing results 
from the private hearing test and reconcile those results 
with those of record and those obtained on evaluation.  At 
the December 2006 VA examination, the examiner noted that in 
his review of the records, there did not appear to be a 
private hearing test associated with the file as indicated by 
the RO.  

A private audiological examination from Somerset Hearing Aid 
Center conducted in approximately November 2006 and received 
by the RO in January 2007, is associated with the record.

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on 
entitlement to an initial compensable disability evaluation 
prior to December 8, 2006 for service-connected bilateral 
hearing loss and entitlement to an initial disability 
evaluation in excess of 10 percent beginning December 8, 2006 
for service-connected bilateral hearing loss.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claims. Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain and associate 
with the claims file, copies of all VA 
medical treatment records that are not 
currently of record.

2.	The RO/AMC should obtain copies, if any, 
of additional private medical treatment 
the Veteran has received for the 
disabilities he is claiming. The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then associate these 
records with the claims folder. 

3.	 The RO/AMC shall schedule the Veteran 
for a VA examination(s) by an audiologist 
with the appropriate expertise.  The 
purpose of the examination(s) is to 
determine the current severity of the 
Veteran's bilateral hearing loss.  

Additionally, as indicated in the 
November 2006 Board Remand, the examiner 
should reconcile the December 2006 VA 
audiological examination with the results 
from the private audiology examination of 
Somerset Hearing Aid Center conducted in 
approximately November 2006 and received 
by the RO in January 2007.  If possible, 
the examiner should provide a rationale 
for any opinions offered.
	
The following considerations will 
govern the examination(s):

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should so state. 

4.	 The Veteran is hereby notified that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claim.  The 
consequences for failure to report for VA 
examination(s) without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination(s), documentation 
should be obtained which shows that 
notice scheduling the examination(s) was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

5.	 After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review and readjudicate 
the claim.  See 38 C.F.R. § 4.2.  If any 
such action does not resolve the claim, 
the RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


